         Case 1:18-cr-00656-LTS Document 169 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________

UNITE STATES OF AMERICA                                         18-CR-656 (LTS)
               v.                                             ORDER TO REMOVE
                                                             DOCUMENT FROM ECF
CARLOS ALVAREZ,

                  Defendant
___________________________________


               Defense counsel having electronically filed the attachments to Defendant’s

supplemental sentencing submission (ECF document numbers 166-1 and 166-2) publicly through

the court’s Electronic Case Filing (“ECF”) system, and the Court having found good cause to

seal and remove the electronic version of the documents from the ECF system, the Court

respectfully directs the Clerk of Court to remove the PDF versions of the documents (ECF

document numbers 166-1 and 166-2) from the ECF system and retain them solely in paper form

in the court’s sealed records vault.

               Defense counsel shall promptly re-file versions of the documents on ECF, with

sensitive medical and personally identifying information redacted.

               Docket entry no. 167 is resolved.

               SO ORDERED.
Dated: April 22, 2021
       New York, New York
                                                                /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                Chief United States District Judge




ALVAREZ - REMOVE ECF DOC ORD.DOCX                  VERSION APRIL 22, 2021                            1
